Citation Nr: 0616103	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-17 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent for diabetes mellitus.

2.  Entitlement to a disability rating in excess of 
10 percent for peripheral neuropathy of the right upper 
extremity.

3.  Entitlement to a disability rating in excess of 
10 percent for peripheral neuropathy of the left upper 
extremity.

4.  Entitlement to a disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity.

5.  Entitlement to a disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for diabetes 
mellitus and peripheral neuropathy, and assigned the ratings 
shown above.  The veteran perfected an appeal of the assigned 
ratings.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires insulin, oral 
hypoglycemic agents, and a restricted diet, but not 
regulation of activities.

2.  Peripheral neuropathy of the right upper extremity is 
manifested by lack of sensation in the hand, without loss of 
motor function, representing no more than mild incomplete 
paralysis of the ulnar nerve.

3.  Peripheral neuropathy of the left upper extremity is 
manifested by lack of sensation in the hand, without loss of 
motor function, representing no more than mild incomplete 
paralysis of the ulnar nerve.

4.  Peripheral neuropathy of the right lower extremity is 
manifested by pain and lack of sensation in the distal 
portion of the lower leg, without loss of motor function, 
representing no more than mild incomplete paralysis of the 
sciatic nerve.

5.  Peripheral neuropathy of the left lower extremity is 
manifested by pain and lack of sensation in the distal 
portion of the lower leg, without loss of motor function, 
representing no more than mild incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
20 percent for diabetes mellitus are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2005).

2.  The criteria for a disability rating in excess of 
10 percent for peripheral neuropathy of the right upper 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.120, 4.124a, Diagnostic Code 8516 
(2005).

3.  The criteria for a disability rating in excess of 
10 percent for peripheral neuropathy of the left upper 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.120, 4.124a, Diagnostic Code 8516 
(2005).

4.  The criteria for a disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.120, 4.124a, Diagnostic Code 8520 
(2005).

5.  The criteria for a disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.120, 4.124a, Diagnostic Code 8520 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Evaluation of Diabetes Mellitus and Peripheral Neuropathy

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in September 
2001.  Because he has appealed the initial ratings, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).
Diabetes Mellitus

Diagnostic Code 7913 for diabetes mellitus provides a 
40 percent rating if the disorder requires treatment with 
insulin, a restricted diet, and regulation of activities.  A 
20 percent rating applies if it requires treatment with 
insulin, a restricted diet; or an oral hypoglycemic agent and 
a restricted diet.  38 C.F.R. § 4.119.

The medical evidence shows that the veteran's diabetes 
mellitus requires insulin, hypoglycemic agents, and diet 
restrictions for control, based on which the RO assigned a 
20 percent rating.  Entitlement to a 40 percent rating is 
dependent on whether the diabetes mellitus requires 
regulation of activities.

None of the medical evidence indicates that the diabetes 
requires regulation of activities.  When examined in December 
2000 the veteran denied any restrictions in his activities 
due to diabetes.  VA treatment records beginning in January 
2003 indicate that he was encouraged to increase his exercise 
level in order to lose weight.  In August 2003 his medical 
care provider instructed him to walk 30 minutes every day.  
When undergoing a cardiac examination in September 2004 the 
examiner found that the veteran was unable to exercise due to 
chronic back pain, not because his activities were regulated 
due to diabetes.  During the diabetes mellitus examination 
the veteran reported having difficulty standing and walking 
due to pain in the lower extremities, which he attributed to 
peripheral neuropathy.  The examiner found that the veteran 
was not required to avoid strenuous activity due to the 
diabetes, although he should avoid activities that worsened 
the symptoms of peripheral neuropathy.

Although the examiner in September 2004 indicated that the 
veteran should avoid activities that increased the symptoms 
of peripheral neuropathy, none of the evidence indicates that 
regulation of activities is required to control the diabetes.  
The veteran's ability to ambulate may be limited due to the 
peripheral neuropathy and chronic back pain, but the evidence 
does not indicate that his activities have been regulated as 
a means of controlling the diabetes.  The VA treatment 
records show that in receiving treatment from his primary 
care provider and an endocrinologist he was encouraged to 
increase his exercise level, not to regulate his activities.  
The Board finds, therefore, that the criteria for a higher 
rating for diabetes mellitus have not been met since the 
claim for service connection was initiated.  For that reason 
the preponderance of the evidence is against the appeal to 
establish entitlement to a higher rating for diabetes 
mellitus.

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the diabetes mellitus has 
resulted in any hospitalizations during the time frame 
relevant to the veteran's November 2000 claim.  In addition, 
the evidence does not show that the diabetes mellitus and its 
secondary disabilities have caused marked interference with 
employment.  

The veteran reported in September 2004 that he had changed 
jobs from retail sales to become a manager because he was no 
longer able to stand for several hours a day.  In addition to 
diabetes mellitus and peripheral neuropathy, service 
connection has been established for coronary heart disease, 
rated as 10 percent disabling; and glaucoma and hypertension, 
rated as non-compensable, as secondary to diabetes mellitus.  
The combined rating for the service-connected disabilities 
arising from the diabetes mellitus is 60 percent.  
Furthermore, he has been granted special monthly compensation 
due to the loss of a creative organ (impotence) as secondary 
to the diabetes.

An extra-schedular rating is warranted only if the evidence 
shows that there are circumstances that place this veteran in 
a position different from other veterans with a 60 percent 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The 60 percent rating that has been assigned contemplates 
significant impairment of the veteran's earning capacity.  
The evidence does not show an exceptional or unusual 
disability picture to render the application of the regular 
schedular criteria impractical.  The Board finds, therefore, 
that remand of the case for referral for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).
Peripheral Neuropathy

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a.

Peripheral neuropathy in the upper extremities has been 
evaluated as incomplete paralysis of the ulnar nerve under 
Diagnostic Code 8516.  That diagnostic code provides a 
60 percent disability rating for complete paralysis in the 
major extremity, and a 50 percent rating for the minor 
extremity.  If paralysis is incomplete, a 10 percent 
disability rating applies for mild residuals in either 
extremity; a 30 percent rating for moderate residuals in the 
major extremity (20 percent if minor); and a 40 percent 
rating for severe residuals in the major extremity 
(30 percent if minor).  38 C.F.R. § 4.124a.

The peripheral neuropathy in the lower extremities has been 
rated under Diagnostic Code 8520 for sciatic neuropathy.  
That diagnostic code provides a 60 percent rating for severe 
incomplete paralysis, with marked muscular atrophy.  A 
40 percent rating applies if the incomplete paralysis is 
moderately severe, a 20 percent rating if moderate, and a 
10 percent rating if mild.  38 C.F.R. § 4.124a.

The VA examination in December 2000 resulted in a finding 
that the veteran had peripheral neuropathy in all extremities 
that was secondary to the diabetes mellitus.  Examination 
revealed decreased pinprick sensation distally from above the 
ankles and from the wrists.  Vibratory sensation was reduced 
in the feet, but normal in the hands.  Ankle jerks were 
absent, but the remaining deep tendon reflexes were normal.

VA treatment records document the veteran's ongoing 
complaints of numbness, primarily in the feet.  Beginning in 
February 2002 he was given medication for neuropathic pain in 
the feet.  Although the records document complaints of 
swelling in the feet, the examiner in September 2004 
determined that the swelling was due to his heart condition, 
not the peripheral neuropathy.

Examination in May 2003 revealed decreased sensation to light 
touch and vibration in the feet to just above the ankles, and 
decreased sensation in the hands.  The examiner found normal 
muscle mass, tone, and strength in the extremities.  Deep 
tendon reflexes were absent in the ankles, 1+ in the knees, 
and 1+ in the upper extremities.  The examiner determined 
that the peripheral neuropathy was primarily sensory and 
described the neurological deficit as mild.  Similar findings 
were documented when the veteran was examined in September 
2004, and the examiner again characterized the peripheral 
neuropathy as mild.

The evidence does not indicate that the peripheral neuropathy 
has resulted in loss of motor function in the extremities.  
In accordance with 38 C.F.R. § 4.124a, if the involvement is 
wholly sensory, the rating should be for mild or, at most, 
moderate incomplete paralysis.  Although the veteran contends 
that he has difficulty ambulating due to pain in the lower 
extremities, which he attributes to peripheral neuropathy, 
the medical evidence indicates that he also has degenerative 
disc disease in the lumbosacral spine with radiation of pain 
into the lower extremities.  The examiners noted his 
complaints and determined, nonetheless, that the peripheral 
neuropathy was no more than mild.  The Board finds, 
therefore, that the peripheral neuropathy in both upper and 
both lower extremities is no more than mild, and that the 
criteria for higher ratings have not been met since the claim 
for service connection was initiated.  For that reason the 
Board has determined that the preponderance of the evidence 
is against the appeal to establish entitlement to disability 
ratings in excess of 10 percent for peripheral neuropathy of 
the right and left upper and lower extremities.


Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
higher ratings in October 2002, April 2004, and August 2004.  
In those notices the RO also informed him of the information 
and evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  

Although the notices were sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  Because entitlement to higher ratings has been 
denied, any question regarding the effective date is moot and 
any deficiency in the content of the notice is not 
prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the VA 
treatment records he identified and provided him VA medical 
examinations in December 2000, May 2003, and September 2004.  
All development requests in the December 2003 Board remand 
were fulfilled.  The veteran has not indicated the existence 
of any other evidence that is relevant to his claim; as such, 
all relevant data has been obtained for determining the 
merits of his claim and no reasonable possibility exists that 
any further assistance would aid him in substantiating his 
claim.  




ORDER

The appeal to establish entitlement to a disability rating in 
excess of 20 percent for diabetes mellitus is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for peripheral neuropathy of the right 
upper extremity is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for peripheral neuropathy of the left 
upper extremity is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for peripheral neuropathy of the right 
lower extremity is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for peripheral neuropathy of the left 
lower extremity is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


